             Case 1:20-cv-00833-PAE Document 48 Filed 04/15/21 Page 1 of 1
                                                           U.S. Department of Justice               Page 1
                                                           United States Attorney
                                                           Southern District of New York
                                                           86 Chambers Street
                                                           New York, New York 10007


                                                            April 14, 2021

   By ECF
   The Honorable Paul A. Engelmayer
   United States District Judge
   Southern District of New York
   40 Foley Square
   New York, NY 10007

           Re:     The New York Times Co. v. Federal Bureau of Prisons, 20 Civ. 833 (PAE)

   Dear Judge Engelmayer:

       This Office represents defendant the Federal Bureau of Prisons (“BOP”) in this Freedom of
   Information Act (“FOIA”), 5 U.S.C. § 552, action brought by plaintiff the New York Times
   Company (the “Times”) seeking the release of certain records related to Jeffrey Epstein. I write
   respectfully pursuant to Rule 4.B.2 of the Court’s Individual Rules and Practices in Civil Cases
   to seek leave to file under seal and ex parte a letter to the Court, which will be filed
   contemporaneously with this public letter on ECF and electronically related to it. As set out in
   greater detail in the letter, the basis for the sealing request is that the letter contains sensitive and
   confidential information that cannot be described publicly in greater detail without
   compromising confidentiality.

      The Government has conferred with the Times about the filing of the sealed, ex parte letter
   and non-confidential portions of its contents.

      Per the contents of the sealed letter, the Government respectfully requests that its filings
   today satisfy the Court’s directions to the parties in its April 13, 2021, Order, Dkt. 45, with the
   Government to make an initial production for in camera review and to submit an additional
   proposed schedule by April 30, 2021.

       I thank the Court for its consideration of this submission.

                                                            Respectfully submitted,
Granted.                                           AUDREY STRAUSS
                                                   United States Attorney
SO ORDERED.                                    By: Steven J. Kochevar
                                              Steven J. Kochevar
            __________________________________ Assistant United States Attorney
                  PAUL A. ENGELMAYER               300 Quarropas Street
                  United States District Judge     White Plains, NY 10007
April 15, 2021                                     Telephone: (914) 993-1928
                                                   Email: steven.kochevar@usdoj.gov
